OPINION — AG — ** DUAL OFFICE — DUAL COMPENSATION — DISTRICT ATTORNEY ** QUESTION: IS THERE ANY PROVISION OF LAW WHICH MAKES IT UNLAWFUL FOR A PERSON WHO IS SERVING AS ASSISTANT COUNTY ATTORNEY (ASSISTANT DISTRICT ATTORNEY), WITH OFFICES NOT WITHIN THE COURTHOUSE, TO ACCEPT COMPENSATION FOR SERVING OUTSIDE HIS ASSIGNED HOURS OF EMPLOYMENT AS A PART TIME (PART-TIME, PARTTIME) INSTRUCTOR OF OKLAHOMA AM COLLEGE ? — NEGATIVE CITE: 51 O.S. 6 [51-6], 19 O.S. 179.7 [19-179.7], 19 O.S. 206 [19-206] (DUAL OFFICE) (FRED HANSEN)